 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                  )    CR-16-08060-PCT-GMS
                                                )
10              Plaintiff,                      )
                                                )    ORDER OF DETENTION
11   vs.                                        )
                                                )
12   Radawna Lene Keith,                        )
                                                )
13              Defendant.                      )
                                                )
14                                              )
15          Defendant was released on Pretrial Supervision on 9/13/2018. Pretrial Services filed
16   a Petition for Action on Conditions of Pretrial Release alleging that defendant violated the
17   terms of her release. Defendant was arrested and appears before the Court with counsel.
18          Counsel for defendant advises the Court that defendant wishes to admit to the
19   violation in the Petition. The Court addressed defendant and advised defendant of her right

20   to remain silent, to continued representation by counsel, to provide evidence on her behalf,

21   and the government's obligation to prove that defendant violated at least one condition of

22   release by clear and convincing evidence. Defendant advised she understood these rights

23   and confirmed that she wanted to waive her right to a hearing.

24          Based on the allegations in the petition and defendant's admission, the Court finds that

25   defendant violated at least one condition of her release. Further, that defendant is unlikely
     to abide by any condition or combination of conditions of release.
26
     ///
27
28
 1         IT IS THEREFORE ORDERED that the defendant's release is revoked and she is
 2   detained pending further order of the Court.
 3   DATED this 8th day of March, 2019
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
